Ruffin, Judge.
In Ward v. Dept. of Human Resources,1 we affirmed an order of the Superior Court of Henry County directing Cindy Ward to pay child support for her noncustodial minor child. After granting certiorari, the Supreme Court reversed our decision.2
The facts of this case are fully set forth in our prior opinion and need not be detailed here. For present purposes, we reiterate that DHR filed a petition at the behest of Ward’s ex-husband seeking the establishment of a support obligation from Ward. On appeal, we held that (1) a 1991 divorce decree had already established child support obligations for Ward with respect to her noncustodial child; (2) DHR had erroneously filed a petition to establish a support obligation where one already existed, rather than following the procedures set *253forth in OCGA § 19-11-12 for modifying a support obligation; and (3) DHR’s error was harmless because Ward received notice and a full and fair hearing in the superior court. The Supreme Court affirmed our first two holdings, but not the third. Instead, the Court ruled that under OCGA § 19-11-12, DHR may “file modification actions on behalf of children not receiving public assistance only in cases where DHR can show the child’s need for additional support.”3 Because DHR failed to make that showing in this case, the Supreme Court disagreed that DHR’s erroneous procedure was harmless.
Decided December 11, 2000.
Crumbley & Crumbley, Jackson E. Cox II, for appellant.
Thurbert E. Baker, Attorney General, Dennis R. Dunn, Deputy Attorney General, William C. Joy, Senior Assistant Attorney General, Katherine S. Davis, Assistant Attorney General, Charles L. Cash, Jr., for appellee.
Accordingly, to the extent that the decision of the Supreme Court reverses the opinion of this Court, our original judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the child support order of the superior court is reversed. Our previous opinion is affirmed in all other respects.

Judgment reversed.


Andrews, P. J, and Ellington, J., concur.


 241 Ga. App. 298 (527 SE2d 3) (1999).


 Ward v. Dept. of Human Resources, 273 Ga. 52 (537 SE2d 70) (2000).


 Id. at 53 (2).